
	

113 HR 4703 IH: To amend the Trafficking Victims Protection Act of 2000 relating to determinations with respect to efforts of foreign countries to reduce demand for commercial sex acts under the minimum standards for the elimination of trafficking.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4703
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Hultgren (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Trafficking Victims Protection Act of 2000 relating to determinations with respect to
			 efforts of foreign countries to reduce demand for commercial sex acts
			 under the minimum standards for the elimination of trafficking.
	
	
		1.Amendment relating to determinations with respect to efforts of foreign countries to reduce demand
			 for commercial sex acts under the minimum standards for the elimination of
			 trafficking
			(a)In generalSection 108 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106) is amended by adding
			 at the end the following new subsection:
				
					(c)Criteria with respect to commercial sex actsIn determinations under subsection (b)(12)(A), if the government of the country has the authority
			 to prohibit the purchase of commercial sex acts and fails to do so, such
			 failure to prohibit the purchase of commercial sex acts shall be deemed to
			 be a failure on the part of the government to make serious and sustained
			 efforts to reduce the demand for commercial sex acts, notwithstanding
			 other efforts made by the government to reduce the demand for commercial
			 sex acts..
			(b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and
			 applies with respect to determinations under subsection (b)(12)(A) of
			 section 108 of the Trafficking Victims Protection Act of 2000 that are
			 made on or after such date of enactment.
			
